FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT
 
This FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this
“Agreement”) is entered into as of September 26, 2008, by and among Buffets,
Inc., a Minnesota corporation, as a debtor and debtor in possession under
Chapter 11 of the Bankruptcy Code (“Borrower”), Buffets Holdings, Inc., a
Delaware corporation, as a debtor and debtor in possession under Chapter 11 of
the Bankruptcy Code (“Holdings”), the Subsidiaries of Borrower and Holdings, as
Guarantors (together with Borrower and Holdings, the “Loan Parties”), the
financial institutions party hereto as Lenders (collectively, the “Lenders”) and
Credit Suisse, Cayman Islands Branch, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Credit Agreement (as hereinafter defined).
 
RECITALS
 
A. On January 22, 2008, Borrower and Holdings and certain of their Subsidiaries
each filed a voluntary petition for relief under Chapter 11 of the Bankruptcy
Code with the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). On February 22, 2008, the Bankruptcy Court entered a final
order (as has been or may be further amended, restated, supplemented or
otherwise modified from time to time, the “Final Order”) authorizing Borrower to
obtain post-petition debtor-in-possession financing pursuant to the terms and
conditions set forth in that certain Secured Super-Priority Debtor in Possession
Credit Agreement, dated as of January 22, 2008 (as has been or may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
 
B. Pursuant to the Credit Agreement, the Lenders have agreed, subject to the
terms and conditions set forth in the Credit Agreement, to make certain loans
and other financial accommodations to Borrower.
 
C. As of the date hereof, the Event of Default listed on Exhibit A hereto has
either occurred and is continuing as of the date hereof or is expected to occur
prior to the expiration of the Forbearance Period (as hereinafter defined)
(collectively, the “Specified Default”).
 
D. Upon Borrower’s request, the undersigned Lenders have agreed, subject to the
terms and conditions set forth herein, to (a) forbear from exercising certain of
their default-related rights and remedies against Borrower and the other Loan
Parties with respect to the Specified Default and (b) amend the Credit Agreement
as set forth in Section 2 below.
 
NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION 1. Confirmation by Borrower of Obligations and Specified Default
 
 
1

--------------------------------------------------------------------------------

 


(a) Borrower and each other Loan Party acknowledges and agrees that as of
September 26, 2008, the aggregate principal balance of the outstanding
Obligations under the Credit Agreement is at least $279,930,667.44, and that the
respective principal balances of the various Loans as of such date were not less
than the following:
 
New Money Loans
$80,300,000.00
Rollover Loans
$199,630,667.14

 
The foregoing amounts do not include interest, fees, expenses and other amounts
which are chargeable or otherwise reimbursable under the Credit Agreement and
the other Loan Documents. All of the Obligations, including those set forth
above, are valid and outstanding, and none of Borrower and the other Loan
Parties have any rights of offset, defenses, claims or counterclaims with
respect to any of the Obligations.
 
(b) Borrower and each other Loan Party acknowledges and agrees that the
Specified Default constitutes a material Event of Default that has occurred and
is continuing as of the date hereof or is expected to occur and continue during
the Forbearance Period, as the case may be. Prior to the effectiveness of this
Agreement, the existence of the Specified Default (i) relieved or upon its
occurrence would relieve the Lenders from any obligation to provide any
financial accommodations under the Credit Agreement or other Loan Documents and
(ii) permitted or upon its occurrence would permit the Lenders to, among other
things, (A) suspend or terminate any commitment to provide Loans or make other
extensions of credit under any or all of the Credit Agreement and the other Loan
Documents, (B) accelerate all or any portion of the New Money Loans, (C) charge
the default interest rate applicable pursuant to Section 2.07 of the Credit
Agreement with respect to the New Money Loans, (D) commence any legal or other
action to collect any or all of the Obligations from Borrower, any other Loan
Party and/or any Collateral or any other property as to which any other Person
granted the Lenders a security interest therein as security for the Obligations
or any guaranty thereof (collectively, the “Other Collateral”), (E) foreclose or
otherwise realize on any or all of the Collateral and Other Collateral, and/or
appropriate, set-off and apply to the payment of any or all of the Obligations,
any or all of the Collateral and Other Collateral, and/or (F) take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, the other Loan Documents or
applicable law.
 
SECTION 2. Amendments to Credit Agreement. 
 
(a) Effective as of the Forbearance Effective Date (as defined herein), the
following provisions of the Credit Agreement shall be amended as set forth
below:   
 
(i) Section 5.13 of the Credit Agreement is hereby amended by deleting the
reference to “September 30, 2008” in clause (i) of paragraph (b) thereof and
replacing it with “October 30, 2008”.
 
(ii) Article VII of the Credit Agreement is hereby amended by deleting the
reference to “September 30, 2008” in clause (i) of paragraph (p) thereof and
replacing it with “October 30, 2008”.
 
 
2

--------------------------------------------------------------------------------

 


(b) Effective as of the Supplemental Amendments Effective Date (as defined
herein), the following provisions of the Credit Agreement shall be amended as
set forth below:
 
(i) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Applicable Percentage” in its entirety and replacing it with the
following:
 
“Applicable Percentage” shall mean (a) with respect to the New Money Loans,
8.25% and (b) with respect to the Rollover Loans, 7.25%.
 
(ii) Section 6.13 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
 
“Permit the Consolidated EBITDA of the Borrower for the most recently completed
three monthly fiscal accounting periods, as of the last day of each monthly
fiscal accounting period commencing (i) February 6, 2008 and ending August 27,
2008, to be less than 85% of the corresponding Consolidated EBITDA set forth in
the Final Budget and (ii) September 24, 2008 and ending on the Maturity Date, to
be less than the amounts indicated for such three monthly fiscal accounting
periods ending on the applicable dates set forth below:
 
Period
Minimum EBITDA
($ thousands)
September 24, 2008
14,464
October 22, 2008
14,511
November 19, 2008
16,420
December 17, 2008
18,519
January 14, 2009
16,406
February 11, 2009
14,610
March 11, 2009
16,231
April 8, 2009
19,874
May 6, 2009
22,340
June 3, 2009
22,709
July 1, 2009
23,844

 
For the avoidance of doubt, (i) the Credit Agreement shall remain amended as set
forth in this Section 2 after the Forbearance Period expires or terminates and
(ii) the increase in the Applicable Percentage applicable with respect to the
New Money Loans from 7.25% to 8.25% made pursuant to Section 2(b)(i) hereof
shall apply retroactively as of the Forbearance Effective Date.
 
SECTION 3. General Release; Covenant Not to Sue.
 
(a) Subject to the approval of the Bankruptcy Court pursuant to the order
referred to in Section 14(b)(i) hereof, and in consideration of, among other
things, the Lenders’ execution and delivery of this Agreement, each of Borrower
and Holdings, on behalf of itself and its agents, representatives, officers,
directors, advisors, employees, subsidiaries, affiliates, successors and assigns
(collectively, “Releasors”), hereby forever waives, releases and discharges, to
the fullest extent permitted by law, each Releasee (as hereinafter defined) from
any and all liens, claims, interests and causes of action of any kind or nature
(collectively, the “Claims”) that such Releasor now has or hereafter may have
against the Lenders in their capacity as Lenders and their respective
affiliates, subsidiaries, shareholders and “controlling persons” (within the
meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, agents,
attorneys and other representatives of each of the foregoing (collectively, the
“Releasees”), based on facts existing on or before the Forbearance Effective
Date that relate to: (i) any Loan Document, (ii) any transaction, action or
omission contemplated thereby, or (iii) any aspect of the dealings or
relationships between or among Borrower and the other Loan Parties, on the one
hand, and the Lenders, on the other hand, relating to any Loan Document or
transaction, action or omission contemplated thereby. The receipt by Borrower or
Holdings of any Loans or other financial accommodations made by the Lenders
after the date hereof shall constitute a ratification, adoption, and
confirmation by such party of the foregoing general release of all Claims
against the Releasees which are based on facts existing on or prior to the date
of receipt of any such Loans or other financial accommodations. The provisions
of this Section shall survive the termination of this Agreement, the Credit
Agreement, the other Loan Documents and payment in full of the Obligations.
 
 
3

--------------------------------------------------------------------------------

 


(b) Subject to the approval of the Bankruptcy Court pursuant to the order
referred to in Section 14(b)(i) hereof, each of Borrower and Holdings, on behalf
of itself and its successors, assigns, and other legal representatives, hereby
unconditionally and irrevocably agrees that it will not sue any Releasee on the
basis of any Claim released, remised and discharged by Borrower or Holdings
pursuant to this Section 3. If Borrower, Holdings or any of its successors,
assigns or other legal representatives violates the foregoing covenant, Borrower
and Holdings, each for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
 
SECTION 4. Forbearance; Forbearance Default Rights and Remedies.
 
(a) Effective as of the Forbearance Effective Date, the Lenders agree that until
the expiration or termination of the Forbearance Period (as hereinafter
defined), they will temporarily forbear from exercising their respective
default-related rights and remedies against Borrower or any other Loan Party
solely with respect to the Specified Default. As used herein, the term
“Forbearance Period” shall mean the period beginning on the Forbearance
Effective Date and ending on the earlier to occur of: (i) any Forbearance
Default (as hereinafter defined), or (ii) October 15, 2008. As used herein, the
term “Forbearance Default” shall mean (A) the occurrence of any Event of Default
other than the Specified Default, (B) the failure of Borrower or any other Loan
Party to timely comply with any term, condition, or covenant set forth in this
Agreement, (C) the failure of Borrower to file within two Business Days of the
Forbearance Effective Date a motion, in form and substance satisfactory to the
Administrative Agent, for an order from the Bankruptcy Court authorizing and
approving the payment of the fees and expenses set forth herein, (D) the failure
of Borrower to obtain by October 15, 2008 entry of an order by the Bankruptcy
Court in form and substance satisfactory to the Administrative Agent authorizing
and approving the payment of the fees and expenses set forth herein, (E) the
failure of the Borrower to pay the Administrative Agent and the Lenders within
two Business Days of the Supplemental Amendments Effective Date the fees and
expenses described in Section 15(a) and Section 15(b) of this Agreement or (F)
the failure of any representation or warranty made by Borrower or any other Loan
Party under or in connection with this Agreement to be true and complete as of
the date when made or any other breach of any such representation or warranty.
Any Forbearance Default shall constitute an immediate Event of Default under the
Credit Agreement and other Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 


(b) Upon the termination or expiration of the Forbearance Period, the agreement
of the Lenders hereunder to forbear from exercising their respective
default-related rights and remedies shall immediately terminate without the
requirement of any demand, presentment, protest, or notice of any kind, all of
which Borrower and the other Loan Parties each waives. Borrower and the other
Loan Parties each agrees that the Lenders may at any time after the expiration
or termination of the Forbearance Period proceed to exercise any and all of
their respective rights and remedies under any or all of the Credit Agreement,
any other Loan Document and/or applicable law, all of which rights and remedies
are fully reserved by the Lenders.
 
(c) Any agreement by the Lenders to extend the Forbearance Period, if any, must
be set forth in writing and signed by a duly authorized signatory of each Lender
(constituting Required Lenders with respect hereto). Borrower and the other Loan
Parties each acknowledges that no Lender has made any assurances concerning any
possibility of an extension of the Forbearance Period.
 
(d) Borrower and the other Loan Parties each acknowledges and agrees that any
financial accommodation which the Lenders make on or after the Forbearance
Effective Date has been made by such party in reliance upon, and is
consideration for, among other things, the general releases and indemnities
contained in Section 3 hereof and the other covenants, agreements,
representations and warranties of Borrower and the other Loan Parties hereunder.
 
SECTION 5. Representations, Warranties And Covenants Of Borrower and Other Loan
Parties. To induce the Lenders to execute and deliver this Agreement, each of
Borrower and the other Loan Parties represents, warrants and covenants that:
 
(a) The individual executing this Agreement on behalf of Borrower and each other
Loan Party is authorized to so act and the execution of this Agreement by such
individual makes the obligations set forth herein legal, valid, binding and
enforceable against Borrower or such other Loan Party in accordance with their
respective terms, except as the enforcement thereof may be subject to the Final
Order;
 
(b) Except with respect to the Specified Default, each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents is
true and correct on and as of the date hereof as if made on the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct as of such earlier date, and each of the agreements and
covenants in the Credit Agreement and the other Loan Documents is hereby
reaffirmed with the same force and effect as if each were separately stated
herein and made as of the date hereof;
 
(c) Neither the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated hereby does or shall contravene,
result in a breach of, or violate the Final Order;
 
 
5

--------------------------------------------------------------------------------

 
 
(d) As of the date hereof, other than the Specified Default, no Event of Default
has occurred or is continuing under this Agreement, the Credit Agreement or any
other Loan Document.
 
(e) Lender’s security interests in the Collateral and Other Collateral continue
to be valid, binding, and enforceable first-priority security interests which
secure the Obligations and no tax or judgment liens are currently of record
against Borrower or any other Loan Party.
 
SECTION 6. Ratification of Liability. Each of Borrower and the other Loan
Parties hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under this
Agreement and each other Loan Document to which such party is a party, and each
such party hereby ratifies and reaffirms its grant of liens on or security
interests in its properties pursuant to such Loan Documents to which it is a
party as security for the Obligations under or with respect to the Credit
Agreement, and confirms and agrees that such liens and security interests
hereafter secure all of the Obligations. Borrower and each other Loan Party (i)
acknowledges receipt of a copy of this Agreement and all other agreements,
documents, and instruments executed and/or delivered in connection herewith,
(ii) consents to the terms and conditions of same, and (iii) agrees and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and confirmed.
 
SECTION 7. Reference To And Effect Upon The Credit Agreement.
 
(a) Except as expressly modified hereby, all terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other Loan
Documents, and all rights of the Lenders and all of the Obligations, shall
remain in full force and effect. Each of Borrower and the other Loan Parties
hereby confirms that no such party has any right of setoff, recoupment or other
offset or any defense, claim or counterclaim with respect to any of the
Obligations, the Credit Agreement or any other Loan Document.
 
(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Agreement shall not directly or indirectly: (i) create any
obligation to make any further Loans or to continue to defer any enforcement
action after the occurrence of any Default or Event of Default (including,
without limitation, any Forbearance Default), (ii) constitute a consent to or
waiver of any past, present or future violations of any provisions of the Credit
Agreement or any other Loan Documents, (iii) amend, modify or operate as a
waiver of any provision of the Credit Agreement or any other Loan Documents or
any right, power or remedy of the Lenders, (iv) constitute a consent to any
merger or other transaction or to any sale, restructuring or refinancing
transaction, or (v) constitute a course of dealing or other basis for altering
any Obligations or any other contract or instrument. Except as expressly set
forth herein, the Lenders reserve all of its rights, powers, and remedies under
the Credit Agreement, the other Loan Documents and applicable law. All of the
provisions of the Credit Agreement and the other Loan Documents are hereby
reiterated, and if ever waived, are hereby reinstated.
 
(c) From and after the Forbearance Effective Date, (i) the term “Agreement” in
the Credit Agreement, and all references to the Credit Agreement in any Loan
Document shall mean the Credit Agreement, as amended by this Agreement, and (ii)
the term “Loan Documents” in the Credit Agreement and the other Loan Documents
shall include, without limitation, this Agreement and any agreements,
instruments and other documents executed and/or delivered in connection
herewith.


 
6

--------------------------------------------------------------------------------

 
 
(d) This Agreement shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.
 
SECTION 8. Construction. This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Agreement or such other agreements and
documents, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Agreement and all other agreements and documents executed in connection
therewith, and that such party knows the contents thereof and signs the same
freely and voluntarily. The parties hereto acknowledge that they have been
represented by legal counsel of their own choosing in negotiations for and
preparation of this Agreement and all other agreements and documents executed in
connection herewith and that each of them has read the same and had their
contents fully explained by such counsel and is fully aware of their contents
and legal effect.
 
SECTION 9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.
 
SECTION 10. Severability. The invalidity, illegality, or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.
 
SECTION 11. Further Assurances. Borrower and each other Loan Party agrees to,
and to cause any other Loan Party to, take all further actions and execute all
further documents as the Administrative Agent may from time to time reasonably
request to carry out the transactions contemplated by this Agreement and all
other agreements executed and delivered in connection herewith.
 
SECTION 12. Section Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute part of this
Agreement for any other purpose.
 
SECTION 13. Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Credit
Agreement.
 


 
7

--------------------------------------------------------------------------------

 


SECTION 14. Effectiveness.
 
(a) This Agreement (other than those provisions set forth in Section 2(b)
hereof) shall become effective at the time (the date on which such time occurs,
the “Forbearance Effective Date”) that all of the following conditions precedent
have been met (or waived) as determined by the Administrative Agent in its sole
discretion:
 
(i) Execution. The Administrative Agent shall have received duly executed
signature pages for this Agreement signed by the Required Lenders, Borrower and
the other Loan Parties.
 
(ii)  Representations and Warranties. As of the Forbearance Effective Date, and,
with respect to the provisions set forth in Section 2(b) hereof, the
Supplemental Amendments Effective Date, each representation and warranty of each
Loan Party set forth in Section 5 and in the Credit Agreement, as amended by
this Agreement, shall be true and correct in all material respects.
 
(iii) Due Authorization. Borrower and each other Loan Party shall have delivered
to the Administrative Agent (i) evidence of the corporate authority of each such
party to execute, deliver and perform its obligations under this Agreement and,
as applicable, all other agreements and documents executed in connection
therewith, and (ii) such other documents and instruments as the Administrative
Agent may require, all of the foregoing of which shall be in form and substance
acceptable to the Administrative Agent.
 
(b) The provisions set forth in Section 2(b) hereof shall become effective at
the earliest time (the date on which such time occurs, the “Supplemental
Amendments Effective Date”) on which both (i) the Forbearance Effective Date
shall have occurred and (ii) each of the following conditions precedent have
been met (or waived) as determined by the Administrative Agent in its sole
discretion:


(i) Bankruptcy Court Order. The Bankruptcy Court shall have issued an order in
form and substance satisfactory to the Administrative Agent approving the
execution, delivery and performance of this Agreement, including with respect to
the payment of the fees and expenses set forth herein.
 
(ii) Fees and Expenses. Borrower and each other Loan Party shall have paid the
Administrative Agent and the Lenders, as applicable, (1) the fees, costs and
expenses described in Section 15(a) and Section 15(b) of this Agreement and (2)
the fees payable in the amounts and at the times separately agreed upon between
the Borrower and the Administrative Agent, in each case in accordance with the
order of the Bankruptcy Court referred to in Section 14(b)(i) hereof.
 
SECTION 15. Costs and Expenses.
 
(a) Costs and Expenses. Borrower and Holdings agree, jointly and severally, to
pay all fees, costs, charges and expenses incurred by the Administrative Agent,
the Collateral Agent and the Lenders in connection with this Agreement
(including the reasonable fees, charges and disbursements of (i) Blackstone,
financial advisor to the Administrative Agent and the Collateral Agent (as
provided in the letter agreement between Blackstone and the Administrative Agent
dated as of December 13, 2007, (ii) Latham & Watkins LLP, counsel for the
Administrative Agent and the Collateral Agent and (iii) Ropes & Gray LLP,
counsel for the Lenders).
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Fees. Borrower and Holdings shall obtain by October 15, 2008 an order from
the Bankruptcy Court authorizing the payment to the Administrative Agent for the
benefit of the Lenders of an amendment fee equal to 0.75% of the aggregate
amount of such Lenders’ outstanding New Money Loans and unused New Money
Commitments.
 
SECTION 16. Assignments; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Loan Parties, the Lenders and their
respective successors and assigns; provided, that no Loan Party shall be
entitled to delegate any of its duties hereunder and shall not assign any of its
rights or remedies set forth in this Agreement without the prior written consent
of the Administrative Agent in its sole discretion. No Person other than the
parties hereto, and in the case of Section 3 hereof, the Releasees, shall have
any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 3 hereof) are hereby expressly disclaimed.
 
SECTION 17. Final Agreement. This Agreement, the Credit Agreement, the other
Loan Documents, and the other written agreements, instruments, and documents
entered into in connection therewith (collectively, the “Borrower/Lenders
Documents”) set forth in full the terms of agreement between the parties hereto
and thereto and are intended as the full, complete, and exclusive contracts
governing the relationship between such parties, superseding all other
discussions, promises, representations, warranties, agreements, and
understandings between the parties with respect thereto. No term of the
Borrower/Lenders Documents may be amended, restated, waived or otherwise
modified except in a writing signed by the party against whom enforcement of the
modification, amendment, or waiver is sought. Any waiver of any condition in, or
breach of, any of the foregoing in a particular instance shall not operate as a
waiver of other or subsequent conditions or breaches of the same or a different
kind. The Lenders’ exercise or failure to exercise any rights or remedies under
any of the foregoing in a particular instance shall not operate as a waiver of
its right to exercise the same or different rights and remedies in any other
instances. There are no oral agreements among the parties hereto that are
inconsistent with the terms of this Agreement.


SECTION 18. Rights of the Official Committee of Unsecured Creditors Unaffected.
Notwithstanding the foregoing, nothing in this Agreement shall affect the rights
of the Official Committee of Unsecured Creditors under paragraph 19 of the Final
Order to assert a Challenge or Excepted Challenge.
 
SECTION 19. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
[Signature pages follow.]




 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Forbearance Agreement and Second Amendment to Credit
Agreement has been executed by the parties hereto as of the date first written
above.
 
BUFFETS, INC.,
as Borrower
 
 
BUFFETS HOLDINGS, INC.,
as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Executive Officer
 
Its:
Chief Executive Officer
             
HOMETOWN BUFFET, INC.,
as Loan Party
 
 
OCB PURCHASING CO.,
as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Executive Officer
 
Its:
Chief Executive Officer
             
OCB RESTAURANT COMPANY, LLC,
as Loan Party
 
 
BUFFETS FRANCHISE HOLDINGS, LLC, as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Manager
 
Its:
Chief Manager
             
BUFFETS LEASING COMPANY, LLC,
as Loan Party
 
 
RYAN’S RESTAURANT GROUP, INC.,
as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Manager
 
Its:
Chief Executive Officer
             
RYAN’S RESTAURANT LEASING COMPANY, LLC, as Loan Party
 
 
RYAN’S RESTAURANT MANAGEMENT GROUP, LLC, as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Manager
 
Its:
Chief Manager
 

 


SIGNATURE PAGE TO FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT

 
 

--------------------------------------------------------------------------------

 


HOMETOWN LEASING COMPANY, LLC, as Loan Party
 
 
OCB LEASING COMPANY, LLC,
as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Manager
 
Its:
Chief Manager
 
 
 
 
 
 
 
FIRE MOUNTAIN RESTAURANTS, LLC,
as Loan Party
 
FIRE MOUNTAIN LEASING COMPANY, LLC, as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Manager
 
Its:
Chief Manager
 
 
 
 
 
 
 
FIRE MOUNTAIN MANAGEMENT GROUP, LLC, as Loan Party
 
BIG R PROCUREMENT COMPANY, LLC, as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Manager
 
Its:
Chief Manager
 
 
 
 
 
 
 
TAHOE JOE’S, INC.,
as Loan Party
 
 
TAHOE JOE’S LEASING COMPANY, LLC, as Loan Party
 
By:
/s/ R. Michael Andrews, Jr.
 
By:
/s/ R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Name:
R. Michael Andrews, Jr.
 
Its:
Chief Executive Officer
 
Its:
Chief Manager
 
 
 
 
 
 
 



SIGNATURE PAGE TO FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO CREDIT AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 


CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
By:
/s/ Didier Siffer
 
By:
/s/ Megan Kane
 
Name:
Didier Siffer
 
Name:
Megan Kane
 
Its:
Managing Director
 
Its:
Director
 
 
 
 
 
 
 
ANCHORAGE CROSSOVER CREDIT FINANCE, Ltd., by Anchorage Advisors, L.L.C., its
Investment Manager, as a Lender
 
 
KING’S CROSS ASSET FUNDING 27 sarl,
as a Lender
 
By:
/s/ Michael Aglialoro
 
By:
/s/ Danny Nahum
 
Name:
Michael Aglialoro
 
Name:
 Danny Nahum
 
Its:
Executive Vice President
 
Its:
Authorized Signatory
 
 
 
 
 
 
 
KING’S CROSS ASSET FUNDING 27 sarl,
as a Lender
 
 
SANKATY ADVISORS, LLC as Collateral Manager for AVERY POINT CLO, LTD., as a
Lender
 
By:
/s/ Beatriz Villate
 
By:
 /s/ Alan K. Halfenger
 
Name:
Beatriz Villate
 
Name:
Alan K. Halfenger
 
Its:
Authorized Signatory
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 
 SANKATY ADVISORS, LLC as Collateral Manager for Castle Hill I - INGOTS, Ltd.,
as a Lender
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Castle Hill II - INGOTS, Ltd.,
as a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 

 
 
(i)

--------------------------------------------------------------------------------

 


SANKATY ADVISORS, LLC as Collateral Manager for Castle Hill III CLO, Limited, as
a Lender
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Loan Funding XI LLC, as a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 
Chatham Light II CLO, Limited, by Sankaty Advisors, LLC, as Collateral Manager,
as a Lender
 
 
Chatham Light III CLO, Ltd., by Sankaty Advisors, LLC, as Collateral Manager, as
a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 
Katonah III, Ltd., by Sankaty Advisors, LLC, as Sub-Advisors, as a Lender
 
 
Katonah IV, Ltd., by Sankaty Advisors, LLC, as Sub-Advisors, as a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Nash Point CLO, Limited, as a
Lender
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Nash Point II CLO, as a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 

 
 
(ii)

--------------------------------------------------------------------------------

 


SANKATY ADVISORS, LLC as Collateral Manager for Prospect Funding I, LLC, as a
Lender
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Race Point CLO, Limited, as a
Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Race Point II CLO, Limited, as a
Lender
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Race Point III CLO, Limited, as
a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 
SANKATY ADVISORS, LLC as Collateral Manager for Race Point IV CLO, Ltd., as a
Lender
 
 
SANKATY HIGH YIELD PARTNERS II, L.P., as a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 
SANKATY HIGH YIELD PARTNERS III, L.P., as a Lender
 
 
SANKATY ADVISORS, LLC as Collateral Manager for SSS Funding II., as a Lender
 
By:
 /s/ Alan K. Halfenger
 
By:
 /s/ Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Name:
Alan K. Halfenger
 
Its:
Chief Compliance Officer
 
Its:
Chief Compliance Officer
 
 
 
 
 
 
 

 
 
(iii)

--------------------------------------------------------------------------------

 
 
SKY CBNA LOAN FUNDING, as a Lender
 
 
WATERSHED CAPITAL PARTNERS, L.P., as a Lender
 
By:
/s/ David Balmert
 
By:
/s/ Meridee A. Moore
 
Name:
David Balmert
 
Name:
Meridee A. Moore
 
Its:
Attorney in Kind
 
Its:
Senior Managing Member
 
 
 
 
 
 
 
WATERSHED CAPITAL INSTITUTIONAL PARTNERS, L.P., by WS Partners, L.L.C., its
General Partner, as a Lender
 
 
 
 
By:
/s/ Meridee A. Moore
 
 
 
 
Name:
Meridee A. Moore
 
   
 
Its:
Senior Managing Member
 
 
 
 
 
 
 
 
 
 

 
 
(iv)

--------------------------------------------------------------------------------

 
 
EXHIBIT A (Specified Default)
 
1.
Event of Default under Section 7(d) of the Credit Agreement, as a result of the
Borrower’s failure to meet the Minimum Consolidated EBITDA covenant set forth in
Section 6.13 of the Credit Agreement.

 
 
(v)

--------------------------------------------------------------------------------

 




 